205 F.2d 421
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AMERICAN BOTTLING CO., Respondent.
No. 14425.
United States Court of Appeals,
Fifth Circuit.
June 30, 1953.Rehearing Denied Aug. 13, 1953.

Thomas McDermott, Attorney, N.L.R.B., A. Norman Somers, Asst. General Counsel, and David P. Findling, Associate General Counsel, Washington, D.C., for petitioner.
Robert Lee Bobbitt, Jr., Park Street and Joseph G. Street, San Antonio, Tex., for respondent.
Before HOLMES, BORAH, and RIVES, Circuit Judges.
PER CURIAM.


1
The petition to enforce the order of the Board should be, and the same hereby is, granted.


2
Petition granted.